DETAILED ACTION
This action is responsive to the Amendments and Remarks received 04/18/2022 in which no claims are cancelled, claims 1, 3, 4, and 7–20 are amended, and no claims are added as new claims.
Response to Arguments
On page 10 of the Remarks, Applicant contends, “Joshi’s header indicates the number of sub-blocks in an entire encoded bitstream.”  Examiner finds such an argument is unreasonable and not commensurate with how one skilled in the art would interpret Joshi’s teaching.  In paragraph [0193], Joshi is talking about a single block being sub-divided into sub-blocks, which is a common technique in the art.  Joshi explains the encoder may determine how the block is divided into subblocks according to its size.  This is describing a conventional technique in the art where some other parameter or scenario invokes a hard-coded response from the encoder (or decoder) to behave in some prescribed manner.  This is called inference, i.e. a behavior is inferred from the scenario presented to the coder.  Joshi contrasts this inference technique with explicit signaling techniques, which would provide to the encoder an explicit indication of how to sub-divide the block, either by providing the number or size of the sub-blocks “in a header, parameter set, or the like.”  The header Joshi is talking about is quite clearly not a header for the entire encoded bitstream.  Such an interpretation is unreasonable to one having skill in the art.  First, Joshi does not say what Applicant avers.  It simply does not say that.  Second, blocks in an entire video bitstream can take on many different sizes and shapes such that having a single number for an entire video bitstream indicating how to sub-divide the millions upon millions of blocks using a single number representing millions upon millions of sub-blocks for a whole bitstream would make no sense.  To illustrate, 4K television is 3840 x 2160.  If sub-block sizes are assumed 8 x 8, there are 270x480 sub-blocks in a single 4K image.  At a standard frame rate of 30 frames per second, 3.8 million sub-blocks are present in just a single second of video.  So, according to Applicant, Joshi sends a number in some sort of bitstream header (more on this next), which would be something like 2,332,800,000 for a 10-minute video.  Rhetorically, what in the world would a decoder do with a number on the order of billions like that?  Third, in this art, there is no video bitstream header per se as Applicant avers and Applicant provides no evidence to suggest otherwise.  Fourth, Joshi teaches broadly the information can be contained in any of the known parameter set and the skilled artisan knows there are sequence parameter sets, picture parameter sets, slice parameter sets, and so on.  Typically the slice parameter set or block parameter set is described as a slice header or block header, and that is what Joshi likely means.  Indeed, it is well-understood that blocks can have parameter information assigned thereto using a block header.  See e.g. Han (US 9,967,559 A1), col. 10, ll. 15–19, teaching, “Bits that indicate the encoding parameters used to encode the block, such as the sub-block size (e.g., the prediction partition mode), motion vectors and, where applicable, the size and location of composite blocks are also included in the video bitstream, such as in a block header of the block.”  Therefore, Joshi’s broad teaching of headers for sub-block information is known to the skilled artisan (as evidenced by Han) to be a teaching that sub-block information can be contained in, e.g., a block header.  Accordingly, Applicant’s argument is unpersuasive of error.
To expedite prosecution, Examiner additionally relies on the teachings of Carter to teach the averred feature.  See rejection, infra.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 7, 9–11, 15, and 17–19 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (US 2013/0051475 A1), Chien (US 2017/0094274 A1), and Carter (US 2018/0004443 A1).
Regarding claim 1, the combination of Joshi, Chien, and Carter teaches or suggests an image compression method implemented by a computer apparatus and comprising: performing a discrete cosine transform (DCT) on each of a plurality of coding units of raw image data to obtain first intermediate data (Joshi, ¶ 0101:  teaches DCT to obtain transform units (TUs)); obtaining N blocks from the first intermediate data, wherein the coding units and each of the N blocks have a same size (Joshi, ¶ 0045:  explains the transform unit that results from the DCT is the same size as the original (raw image) block); dividing each of the N blocks into M sub-blocks (Joshi, ¶ 0006:  teaches dividing the transform block into sub-blocks; see also, Joshi, Figs. 8D, 9A, and 15:  teach respectively N blocks of an image having transform coefficients, a divided block into M sub-blocks, and a process describing the division of a transform unit (TU) into sub-TUs (sub-blocks)); separately compressing each of the sub-blocks to obtain first compressed data (Joshi, ¶ 0046:  teaches that after DCT, the transform coefficients can be further subjected to quantization, which further compresses the data); and encapsulating the first compressed data to obtain image data (As original claim 4 explains, compressing the sub-blocks is the process of arithmetic coding the array of transform coefficients; Joshi, ¶ 0047:  teaches arithmetic coding the quantized transform coefficients is the next step; Joshi does not appear to teach what Chien teaches, which is, compressed video data is encapsulated in NAL units for transmission), wherein the image data comprise a header field part, and wherein the header field part indicates a data volume of second compressed data corresponding to each of the sub-blocks (Joshi, ¶ 0193:  teaches the header part can indicate the number of sub-blocks; Chien, ¶ 0150:  teaches the NAL units include headers having certain information and that there is also VCL data, which is basically the payload image data; Arguably, neither Joshi nor Chien teaches a header for indicating a data volume for each sub-block; Carter, ¶¶ 0078 and 0195:  teaches headers for each sub-block indicating the data size of the encoded sub-block).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Joshi, with those of Chien, because both references are drawn to the same field of endeavor, both references have overlapping authorship, and because combining Joshi’s teachings with Chien’s encoding image data in NAL units represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Joshi and Chien used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Joshi and Chien, with those of Carter, because all three references are drawn to the same field of endeavor and because combining Joshi’s and Chien’s encoding image data in NAL units with Carter’s headers for sub-blocks allows sub-blocks to be fetched from memory independently (Carter, ¶‌ 0195) such that the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Joshi, Chien, and Carter used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Joshi, Chien, and Carter teaches or suggests the image compression method of claim 1, further comprising dividing each of the N blocks into M sub-blocks using a same division method, wherein a location of an ith sub-block in each block is the same, and 1≤i≤M (Joshi, ¶ 0064:  teaches sub-block sizes are all uniform such that the division method is the same; see also e.g. Joshi, Fig. 12A).
Regarding claim 3, the combination of Joshi, Chien, and Carter teaches or suggests the image compression method of claim 1, further comprising dividing a first block of the N blocks based on an energy distribution of the first block, wherein the energy distribution reflects distribution of values of data comprised in the first block (Joshi, ¶ 0052:  explains the scanning process groups coefficients according to energy; Joshi, ¶ 0064:  explains the dividing process need not produce uniform sub-block sizes for the energy-distributed coefficients).
Regarding claim 7, the combination of Joshi, Chien, and Carter teaches or suggests the image compression method of claim 1, wherein the image data further comprise a data part, and wherein the data part carries the second compressed data (Joshi, ¶ 0193:  teaches the header part can indicate the number of sub-blocks; Chien, ¶ 0150:  teaches the NAL units include headers having certain information and that there is also VCL data, which is basically the payload image data).
Claim 9 lists the same elements as claim 1, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 10 lists the same elements as claim 2, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 11 lists the same elements as claim 3, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 15 lists the same elements as claim 7, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 7 applies to the instant claim.
Claim 17 lists the same elements as claim 1, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 18 lists the same elements as claim 2, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 19 lists the same elements as claim 3, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claims 4–6, 12–14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi, Chien, Carter, and Hinz (US 2015/0195566 A1).
Regarding claim 4, the combination of Joshi, Chien, Carter, and Hinz teaches or suggests the image compression method of claim 1, wherein separately compressing each of the sub-blocks comprises: performing intra-frame prediction on data in each of the sub-blocks to obtain second intermediate data corresponding to each of the sub-blocks (Hinz, ¶ 0009:  teaches intra prediction in the transform domain, i.e. on DCT transformed raw image data); and separately performing arithmetic coding on the second intermediate data to obtain the first compressed data corresponding to each of the sub-blocks (Joshi, ¶ 0047:  teaches arithmetic coding the quantized transform coefficients).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Joshi, Chien, and Carter, with those of Hinz, because all four references are drawn to the same field of endeavor and because combining Hinz’s intra prediction in the transform domain with the combination of Joshi and Chien represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Joshi, Chien, Carter, and Hinz used in this Office Action unless otherwise noted.
Regarding claim 5, the combination of Joshi, Chien, Carter, and Hinz teaches or suggests the image compression method of claim 4, further comprising: obtaining a plurality of probability models (Joshi, ¶ 0146:  teaches probability models are used for arithmetic coding); performing arithmetic coding on a first block of the N blocks using the probability models to obtain second compressed data corresponding to the first block, wherein each of the sub-blocks corresponds to one of the probability models (Joshi, ¶¶ 0146–0148:  explain the context models used for coding the transform coefficients are obtained for each sub-block based on a context neighborhood); and performing arithmetic coding on a second block of the N blocks using the probability models to obtain third compressed data corresponding to the second block (Joshi, ¶ 0146:  teaches probability models are used for arithmetic coding).
Regarding claim 6, the combination of Joshi, Chien, Carter, and Hinz teaches or suggests the image compression method of claim 5, further comprising performing intra-frame prediction on the second intermediate data to obtain third intermediate data corresponding to a sub-block in the second block (Hinz, ¶ 0009:  teaches intra prediction in the transform domain, i.e. on DCT transformed raw image data).
Claim 12 lists the same elements as claim 4, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 13 lists the same elements as claim 5, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claim 14 lists the same elements as claim 6, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim.
Claim 20 lists the same elements as claim 4, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi, Chien, Carter, and Wang (US 2013/0287109 A1).
Regarding claim 8, the combination of Joshi, Chien, Carter, and Wang teaches or suggests the image compression method of claim 1, further comprising: converting the raw image data into Joint Photographic Experts Group (JPEG) image data to quantize the JPEG image data; and scaling up the JPEG image data according to a specific proportion (Wang, ¶ 0022:  teaches the disclosed techniques can be applied to JPEG; Joshi, ¶ 0046:  teaches quantization, which is a scaling factor applied to transform coefficients).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Joshi, Chien, and Carter, with those of Wang, because all four references are drawn to the same field of endeavor, Wang has overlapping authorship with Joshi and Chien, and because combining Wang’s teaching that the techniques can be applied to JPEG images with the combination of Joshi and Chien represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Joshi, Chien, Carter, and Wang used in this Office Action unless otherwise noted.
Claim 16 lists the same elements as claim 8, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aono (US 2020/0053365 A1) teaches various transform sub-block sizes (e.g. Fig. 18).
Tang (US 2018/0131936 A1) teaches intra prediction in the transform domain (¶ 0028).
Moccagatta (US 2017/0332103 A1) teaches intra prediction in the transform domain (e.g. ¶ 0027).
Thirumalai (US 2017/0118473 A1) teaches JPEG (¶¶ 0032 and 0064) and partitioning transform blocks into sub-blocks in non-uniform sizes and grouping them according to energy (e.g. ¶¶ 0151 and 0159).
Flordal (US 2018/0129419 A1) teaches headers for sub-blocks that indicate the data size of the sub-block (e.g. ¶¶ 0099 and 0148).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Primary Examiner, Art Unit 2481